                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE

COLONIAL PIPELINE COMPANY                      )
                                               )
               Plaintiff                       )
                                               )       Case No. 3:20-cv-00666
v.                                             )
                                               )       Judge William L. Campbell, Jr.
METROPOLITAN NASHVILLE                         )       Magistrate Judge Alistair E. Newbern
AIRPORT AUTHORITY; and                         )       JURY DEMAND
AECOM TECHNICAL SERVICES, INC.                 )
                                               )
               Defendants                      )


         COLONIAL PIPELINE COMPANY’S ANSWER TO COUNTERCLAIM

        Colonial Pipeline Company (“Colonial”), for its Answer to the Counterclaim filed by

Metropolitan Nashville Airport Authority (“MNAA”), states as follows:

        1.     Colonial admits the allegations in Paragraph 1.

        2.     Colonial admits the allegations in Paragraph 2 regarding MNAA’s principal place

of business. The remaining allegations in Paragraph 2 state a legal conclusion to which no

response is required. In any event, to the extent consistent with applicable law, Colonial admits

the allegations in Paragraph 2 describing MNAA’s legal status. To the extent inconsistent with

applicable law, Colonial denies the allegations in Paragraph 2 describing MNAA’s legal status.

        3.     Colonial admits the allegations in Paragraph 3.

        4.     Colonial admits the allegations in Paragraph 4 based in part on MNAA’s

allegations in Paragraph 22, but denies MNAA is entitled to any damages.

        5.     Colonial admits the allegations in Paragraph 5.

        6.     To the extent consistent with the Easement Agreement, Colonial admits the

allegations in the first sentence of Paragraph 6 describing the Easement Agreement. To the extent




     Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 1 of 11 PageID #: 218
inconsistent with the Easement Agreement, Colonial denies the allegations in the first sentence of

Paragraph 6 describing the Easement Agreement. With respect to the allegations in the second

sentence of Paragraph 6, Colonial admits sections of its Line 19 and Line 20 traverse MNAA

property, but denies all portions of its Line 19 and Line 20 that traverse MNAA property are

subject to the Easement Agreement or the obligations MNAA seeks to enforce.

       7.      To the extent consistent with the Easement Agreement, Colonial admits the

allegations in Paragraph 7 describing the Easement Agreement. To the extent inconsistent with

the Easement Agreement, Colonial denies the allegations in Paragraph 7 describing the Easement

Agreement. Colonial denies MNAA is entitled to enforce the Easement Agreement, including as

it seeks to do so in the Counterclaim.

       8.      To the extent consistent with the Easement Agreement, Colonial admits the

allegations in Paragraph 8 describing the Easement Agreement. To the extent inconsistent with

the Easement Agreement, Colonial denies the allegations in Paragraph 8 describing the Easement

Agreement. Colonial denies MNAA is entitled to enforce the Easement Agreement, including as

it seeks to do so in the Counterclaim.

       9.      To the extent consistent with the Easement Agreement, Colonial admits the

allegations in Paragraph 9 describing the Easement Agreement. To the extent inconsistent with

the Easement Agreement, Colonial denies the allegations in Paragraph 9 describing the Easement

Agreement. Colonial denies MNAA is entitled to enforce the Easement Agreement, including as

it seeks to do so in the Counterclaim.

       10.     Paragraph 10 states a legal conclusion to which no response is required. In any

event, to the extent consistent with the One Call Statute, Colonial admits the allegations in




                                                 2

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 2 of 11 PageID #: 219
Paragraph 10 describing the One Call Statute. To the extent inconsistent with the One Call

Statute, Colonial denies the allegations in Paragraph 10 describing the One Call Statute.

       11.     Paragraph 11 states a legal conclusion to which no response is required. In any

event, to the extent consistent with the One Call Statute, Colonial admits the allegations in

Paragraph 11 describing the One Call Statute. To the extent inconsistent with the One Call

Statute, Colonial denies the allegations in Paragraph 11 describing the One Call Statute.

       12.     Paragraph 12 states a legal conclusion to which no response is required. In any

event, to the extent consistent with the One Call Statute, Colonial admits the allegations in

Paragraph 12 describing the One Call Statute. To the extent inconsistent with the One Call

Statute, Colonial denies the allegations in Paragraph 12 describing the One Call Statute.

       13.     To the extent consistent with the One Call Tickets attached to the Counterclaim as

Exhibit 1, Colonial admits the allegations in Paragraph 13 describing the One Call Tickets. To

the extent inconsistent with the One Call Tickets attached to the Counterclaim as Exhibit 1,

Colonial denies the allegations in Paragraph 13 describing the One Call Tickets. Colonial admits

Exhibit 1 appears to be true and correct copies of One Call Tickets of TDOT.

       14.     To the extent consistent with the One Call Tickets attached to the Counterclaim as

Exhibit 1, Colonial admits the allegations in Paragraph 14 describing the One Call Tickets. To

the extent inconsistent with the One Call Tickets attached to the Counterclaim as Exhibit 1,

Colonial denies the allegations in Paragraph 14 describing the One Call Tickets. Colonial lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence of Paragraph 14 regarding TDOT’s scope of work.

       15.     Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 15 regarding TDOT’s receipt of a response.



                                                 3

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 3 of 11 PageID #: 220
Regarding the remaining allegation in Paragraph 15, Colonial admits generating a January 30,

2019 response to One Call Ticket Number 190303602. To the extent consistent with the January

30, 2019 response attached to the Counterclaim as Exhibit 2, Colonial admits the allegations in

Paragraph 15 describing the response. To the extent inconsistent with the January 30, 2019

response attached to the Counterclaim as Exhibit 2, Colonial denies the allegations in Paragraph

15 describing the response. Colonial admits Exhibit 2 appears to be a true and correct copy of the

January 30, 2019 response to One Call Ticket 190303602.

       16.     Colonial lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 16 regarding TDOT’s receipt of a response.

Regarding the remaining allegation in Paragraph 16, Colonial admits generating an April 1, 2019

response to One Call Ticket Number 190874353. To the extent consistent with the April 1, 2019

response attached to the Counterclaim as Exhibit 3, Colonial admits the allegations in Paragraph

16 describing the response. To the extent inconsistent with the April 1, 2019 response attached to

the Counterclaim as Exhibit 3, Colonial denies the allegations in Paragraph 16 describing the

response. Colonial admits Exhibit 3 appears to be a true and correct copy of the April 1, 2019

response to One Call Ticket 190874353.

       17.     Colonial denies the allegations in the first sentence of Paragraph 17. Colonial

admits the allegations in the second sentence of Paragraph 17. With respect to the allegations in

the third sentence of Paragraph 17, because they were not able to access the area inside the fence,

Messrs. White and Strickland marked Line 19 up to the fence, but not inside it. To the extent the

third sentence of Paragraph 17 is inconsistent with the foregoing statement, it is denied.




                                                 4

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 4 of 11 PageID #: 221
       18.      Colonial admits the lines were marked once and not marked again, but denies

there was any need or duty to mark more than once. Colonial denies the remaining allegations in

Paragraph 18.

       19.      Based in part on the vagueness and ambiguity of the allegations, Colonial denies

the allegations in Paragraph 19.

       20.      Colonial denies it was obligated to warn MNAA and denies the remaining

allegations in Paragraph 20.

       21.      Colonial admits the soil borings on April 9, 2019 were conducted while One Call

Ticket Number 190874353, dated March 28, 2019, was still in effect. Colonial lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in the first

sentence of Paragraph 21 and all allegations in the second sentence of Paragraph 21. Colonial

admits TDOT’s drill rig struck Line 19, releasing gasoline, but denies the remaining allegations

in the third sentence of Paragraph 21.

       22.      Colonial denies the allegations in Paragraph 22.

       23.      Colonial repeats and incorporates its foregoing responses.

       24.      The first sentence of Paragraph 24 states a legal conclusion to which no response

is required. In any event, Colonial denies it violated any duty. To the extent consistent with the

Easement Agreement, Colonial admits the allegations in the second sentence of Paragraph 24. To

the extent inconsistent with the Easement Agreement, Colonial denies the allegations in the

second sentence of Paragraph 24.

       25.      Colonial denies the allegations in the first and second sentences of Paragraph 25.

The third sentence of Paragraph 25 states a legal conclusion to which no response is required. In

any event, Colonial denies the allegations in the third sentence.



                                                  5

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 5 of 11 PageID #: 222
       26.     Colonial denies the allegations in Paragraph 26.

       27.     Colonial denies the allegations in Paragraph 27.

       28.     Colonial denies the allegations in Paragraph 28.

       29.     Colonial repeats and incorporates its foregoing responses.

       30.     Paragraph 30 states a legal conclusion to which no response is required. In any

event, Colonial denies it violated any duty.

       31.     Paragraph 31 states a legal conclusion to which no response is required. In any

event, to the extent consistent with the One Call Statute, Colonial admits the allegations in

Paragraph 31 describing the One Call Statute. To the extent inconsistent with the One Call

Statute, Colonial denies the allegations in Paragraph 31 describing the One Call Statute.

       32.     Colonial denies the allegations in Paragraph 32.

       33.     Colonial denies the allegations in Paragraph 33.

       34.     Colonial denies the allegations in Paragraph 34.

       35.     Colonial denies the allegations in Paragraph 35.

       36.     Colonial repeats and incorporates its foregoing responses.

       37.     Colonial admits the allegations in the first sentence of Paragraph 37, except it

denies MNAA is entitled to enforce the Easement Agreement.

       38.     To the extent consistent with the Easement Agreement, Colonial admits the

allegations in Paragraph 38 describing the Easement Agreement. To the extent inconsistent with

the Easement Agreement, Colonial denies the allegations in Paragraph 38 describing the

Easement Agreement.

       39.     Colonial denies the allegations in Paragraph 39.

       40.     Colonial denies the allegations in Paragraph 40.



                                                 6

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 6 of 11 PageID #: 223
       41.     Colonial denies the allegations in Paragraph 41.

       42.     Colonial denies the allegations in Paragraph 42.

       43.     Colonial repeats and incorporates its foregoing responses.

       44.     Colonial admits the allegations in the first sentence of Paragraph 44, except it

denies MNAA is entitled to enforce the Easement Agreement. To the extent consistent with the

Easement Agreement, Colonial admits the allegations in the second sentence of Paragraph 44

describing the Easement Agreement. To the extent inconsistent with the Easement Agreement,

Colonial denies the allegations in the second sentence of Paragraph 44 describing the Easement

Agreement.

       45.     Colonial denies the allegations in Paragraph 45.

       46.     Colonial denies the allegations in Paragraph 46.

       47.     Colonial denies the allegations in Paragraph 47.

       48.     Colonial repeats and incorporates its foregoing responses.

       49.     Colonial admits the allegations in Paragraph 49.

       50.     Colonial denies the allegations in Paragraph 50.

       Colonial denies all allegations not specifically admitted above. Colonial further denies all

implied and argumentative allegations by MNAA, including those that presume the truth of other

allegations, whether stated or unstated. Colonial further denies MNAA is entitled to any of the

relief it seeks in its Prayer for Relief in the Counterclaim.

                                    ADDITIONAL DEFENSES

       Without assuming the burden of proof or persuasion, Colonial states as follows:

       1.      MNAA has failed to state a claim upon which relief can be granted.




                                                   7

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 7 of 11 PageID #: 224
        2.        MNAA materially breached the Easement Agreement with Colonial, thereby

excusing Colonial’s performance and barring MNAA from the relief it is seeking, including any

recovery of damages under its breach of contract claim.

        3.        MNAA’s claims are barred to the extent any conditions precedent and conditions

subsequent to Colonial’s obligations under the Easement Agreement and applicable law have not

been satisfied.

        4.        MNAA’s claims are barred to the extent supervening or intervening events since

the Easement Agreement was signed have made Colonial’s performance impracticable or

impossible.

        5.        MNAA’s claims are barred to the extent supervening or intervening events since

the Easement Agreement was signed have frustrated the purpose of the Easement Agreement and

therefore excused Colonial’s performance.

        6.        If MNAA has incurred or incurs any damages, MNAA is barred from recovery to

the extent it has failed or fails to mitigate them.

        7.        If MNAA has incurred or incurs any damages, MNAA is not entitled to recovery

from Colonial to the extent the damages were caused by others for which Colonial is not

responsible, including MNAA, AECOM Technical Services, Inc., or the Tennessee Department

of Transportation.

        8.        To the extent MNAA has, by virtue of its own acts, omissions and conduct, or

otherwise, waived claims against Colonial, this action is barred.

        9.        To the extent MNAA is, by virtue of its own acts, omissions and conduct, or

otherwise, estopped from asserting claims against Colonial, this action is barred.




                                                      8

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 8 of 11 PageID #: 225
       10.     MNAA’s claims are barred to the extent Colonial is entitled to setoff and/or

recoupment, including amounts sought by Colonial in Metropolitan Nashville Airport Authority

v. Colonial Pipeline Company, Case No. 3:20-cv-00809 (the “Relocation Case”).

       11.     Any equitable relief sought by MNAA is barred by its unclean hands.

       12.     MNAA’s equitable claims are barred because equity will not exceed the rights of

parties existing at law, and equity will not consciously become an instrument of injustice.

       13.     To the extent MNAA lacks standing or otherwise is not entitled to benefits or

relief under the Tennessee Underground Utility Damage Prevention Act, Tenn. Code. Ann. § 65-

31-101 et seq., its claims in connection with that statute are barred.

       14.     Due at least in part to segments of Colonial’s pipelines having been relocated

since the granting of the easement in 1976, portions of Colonial’s pipelines that cross MNAA’s

property outside of the area covered by the easement are not subject to the Easement Agreement

or any of the obligations MNAA seeks to enforce.

       Colonial reserves the right to amend this Answer.

                                     PRAYER FOR RELIEF

       WHEREFORE, Colonial asks the Court to:

       1.      Enter judgment dismissing MNAA’s Counterclaim, with prejudice, or otherwise

denying MNAA the relief sought;

       2.      Award Colonial costs incurred in this action to the extent permitted by applicable

law or rule; and




                                                  9

   Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 9 of 11 PageID #: 226
   3.    Grant Colonial additional relief to which it is entitled.


                                      Respectfully submitted,


                                      s/ Brian M. Dobbs
                                      L. Wearen Hughes (BPR No. 5683)
                                      J. Andrew Goddard (BPR No. 6299)
                                      Brian M. Dobbs (BPR No. 25855)
                                      Bass, Berry & Sims PLC
                                      150 3rd Ave. S., Suite 2800
                                      Nashville, TN 37201
                                      (615) 742-6200
                                      whughes@bassberry.com
                                      dgoddard@bassberry.com
                                      bdobbs@bassberry.com

                                      Attorneys for Plaintiff and Counter-Defendant
                                      Colonial Pipeline Company




                                           10

Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 10 of 11 PageID #: 227
                              CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Defendant and Counter-Claimant
       Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for Defendant AECOM Technical Services, Inc.


                                           s/ Brian M. Dobbs
                                           Brian M. Dobbs




                                             11

  Case 3:20-cv-00666 Document 28 Filed 10/26/20 Page 11 of 11 PageID #: 228
